Case 7:21-cv-00294-TTC-RSB Document 11 Filed 09/13/21 Page 1 of 2 Pageid#: 90




                    IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF VIRGINIA
                             ROANOKE DIVISION


LEMORIAL SILK,                               )
    Petitioner,                              )       Case No. 7:21cv00294
                                             )
v.                                           )       OPINION AND ORDER
                                             )
HAROLD W. CLARKE,                            )       By:    Hon. Thomas T. Cullen
    Respondent.                              )              United States District Judge


       Petitioner Lemorial Silk, a Virginia inmate proceeding pro se in this 28 U.S.C. § 2254

action, has filed a motion for discovery (ECF No. 8) and a motion for leave to conduct

discovery (ECF No. 10) under Rule 6(a) of the Rules Governing Section 2254 Cases. Rule 6(a)

permits a judge to authorize discovery only upon a showing of good cause. Good cause exists

when “specific allegations before the court show reason to believe that the petitioner may, if

the facts are fully developed, be able to demonstrate” his entitlement to relief. Bracy v. Gramley,

52 U.S. 899, 908–09 (1997); Wolfe v. Johnson, 565 F.3d 140, 165 n.36 (4th Cir.2009). Whether

to grant discovery during a habeas proceeding is committed to the sound discretion of the

district court. Clark v. Johnson, 202 F.3d 760, 765–66 (5th Cir. 2000).

       In the present case, the court finds this discovery motion to be premature. The

respondent has not yet filed an answer to the petition, and the court does not yet know what

legal and factual issues will be contested. The court rarely finds it appropriate to authorize

discovery before determining whether such discovery is necessary and relevant to a contested

legal and/or factual issue. For this reason, the court declines to authorize discovery at this
Case 7:21-cv-00294-TTC-RSB Document 11 Filed 09/13/21 Page 2 of 2 Pageid#: 91




early stage, and the motions for discovery and leave to conduct discovery (ECF Nos. 8 and

10) are therefore DISMISSED without prejudice.

      The Clerk is directed to send a copy of this Order to Mr. Silk.

      ENTERED this 13th day of September, 2021.



                                                  /s/ Thomas T. Cullen____________
                                                  HON. THOMAS T. CULLEN
                                                  UNITED STATES DISTRICT JUDGE




                                            -2-
